Citation Nr: 1403200	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating prior to January 3, 2011, and a rating higher than 10 percent as of January 3, 2011, for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from September 1976 to September 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC).


REMAND

In her January 2008 substantive appeal (on VA Form 9), the Veteran requested to testify at a hearing at the RO before a Veterans Law Judge of the Board.  However, a hearing has not yet been scheduled.  Therefore, this claim must be remanded to provide her this opportunity.

Accordingly, the claim is REMANDED for the following action:

1.  Notify the Veteran of her options for a Travel Board or videoconference hearing before the Board.  Once the hearing is scheduled, provide proper notice of the date, time, and location of the hearing. 

2.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the hearing, the file should be returned to the Board for further appellate consideration of her claim.

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



